DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Capazario (U.S. Pub No. 2003/0154141) in view of Johnson (U.S. Pub No. 2011/0191154), and further in view of Oh (U.S. Pub No. 2018/0335252).
Regarding claims 1, 15, 18, Capazario teaches determining a planogram mapping of the internal storage volume and a description of a plurality of products, wherein the description comprises shape, color, and dimension of each of the plurality of products (Paragraphs 0013, 0060, 0062, 0065, claim 13); post-processing one or more images captured by an optical sensor into a composite image (Paragraphs 0088, 0089); determining, based on the composite image, the planogram mapping, and the description of the plurality of products, an inventory status of a product, among the plurality of products, in the retail product container (Paragraphs 0088, 0089). 
Capazario does not appear to specify determining, based on the determined inventory status, an advertisement to be displayed on the display screen; and sending the advertisement for display on the display screen.  However, Johnson teaches determining, based on the determined inventory status, an advertisement to be displayed on the display screen; and sending the advertisement for display on the display screen (Paragraph 0025, Claim 8).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to advertise items other than currently out of stock items in order to sell the items that are currently in store.
Capazario does not appear to specify an optical sensor installed on the movable door.  However, Oh teaches an optical sensor installed on the movable door to document inventory (Figure 1B Reference 152).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a camera installed on the door to document inventory since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Capazario does not appear to specify a movable door blocking a view of the internal storage volume.  However, Oh teaches a movable door blocking a view of the internal storage volume (Figure 1A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a non-transparent door since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
These claims introduce the specific data content of the door display (a planagram).  It could be argued that Capazario does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have comprised any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 2, Capazario teaches the inputted planogram mapping comprises: an indication of the product; and an indication of a specified location of the product (Paragraph 0060).
Regarding claim 3, Capazario teaches the determining the inventory status of the product comprises determining, based on the composite image, that no product is detected at the specified location (Paragraph 0088, 0089).  
Regarding claim 4, Capazario does not appear to specify the optical sensor is configured to capture a plurality of images during operation of the movable door, wherein the operation comprises opening of the movable door and closing of the movable door.  However, Oh teaches the optical sensor is configured to capture a plurality of images during operation of the movable door, wherein the operation comprises opening of the movable door and closing of the movable door (Paragraphs 0186, 0187).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a camera installed on the door to document inventory since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 5, these claims introduce the specific data content of the advertisement.  It could be argued that Capazario does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have comprised any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 6, Capazario teaches the inventory tracker that, when executed by the one or more processors, causes the one or more processors to transmit, to a computing device, a message indicating that the product is not in the retail product container (Paragraph 0088, 0089).
Regarding claim 7, Capazario teaches the determining the inventory status of the product comprises identifying, based on the composite image, a stored product in the retail product container, and further determining at least one selected from: a location of the stored product; a shape of the stored product; a color of the stored product; dimensions of the stored product; and combination thereof (Paragraphs 0060, 0062, 0088).
Regarding claim 8, Capazario teaches the determining the inventory status of the product comprises determining that the product is present in the retail product container based on at least one selected from: determining that the location of the stored product corresponds to the specified location; determining that the shape of the stored product corresponds to a shape of the product in the description; determining that the color of the stored product corresponds to a color of the product in the description; and determining that the dimensions of the stored product corresponds to dimensions of the product in the description; and combination thereof (Paragraphs 0061, 0088).
Regarding claim 9, Capazario teaches the determining the inventory status of the product comprises determining that another product is present at the specified location in the retail product container based on at least one selected from: determining that a shape of the another product does not correspond to a shape of the product in the description; determining that a color of the another product does not correspond to a color of the product in the description; determining that dimensions of the another product does not correspond to dimensions of the product in the description; and combination thereof (Paragraphs 0061, 0088).
Regarding claim 10, these claims introduce the specific data content of the advertisement.  It could be argued that Capazario does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have comprised any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 11, Capazario teaches the determining the inventory status of the product comprises determining a quantity of the product in the retail product container Paragraph 0062).
Regarding claim 12, these claims introduce the specific data content of the advertisement.  It could be argued that Capazario does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have comprised any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 13, Capazario teaches receiving, from a computing device, the inputted planogram mapping (Paragraph 0044).
Regarding claim 14, Capazario teaches the data store is located in the retail environment (Paragraph 0014).  Capazario does not appear to specify the one or more images are captured based on operation of the movable door.  However, Oh teaches the one or more images are captured based on operation of the movable door (Paragraphs 0186, 0187).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a camera installed on the door to document inventory since the claimed invention is merely a combination of old elements and the combination of each element merely would have performed the same function as it did separately and a person of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 16, Capazario teaches the planogram mapping comprises: an indication of the product; and an indication of a specified location of the product (Paragraph 0060).
Regarding claim 17, Capazario teaches the determining the inventory status of the product comprises determining, based on the composite image, that no product is detected at the specified location (Paragraphs 0088, 0089).
These claims introduce the specific data content of the advertisement.  It could be argued that Capazario does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have comprised any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claim 19, Capazario teaches the planogram mapping comprises: an indication of the product; and an indication of a specified location of the product (Paragraph 0060).
Regarding claim 20, Capazario teaches the determining the inventory status of the product comprises: calculating a confidence score based on the composite image and the description of the plurality of products (Paragraph 0060, see incorporated by reference citations); and determining that the product is out-of-stock in the internal storage volume when the confidence score is below a threshold value (Paragraphs 0060, 0088, 0089).
These claims introduce the specific data content of the advertisement.  It could be argued that Capazario does not teach such data content.  However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited.  The steps would be performed the same regardless of data content.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have comprised any type of data content.  Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/               Primary Examiner, Art Unit 3621